Citation Nr: 1201755	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  02-15 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for brain tissue necrosis, including as a result of exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, his wife, and an expert



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from October 1956 to September 1958.  The Veteran also had four years, two months, and twenty days of earlier service.  The Veteran died in August 2009 and the appellant is his widow. 

This matter comes before the Board of Veterans' Appeals (Board) following a May 2002 decision of the Providence, Rhode Island, Regional Office (RO) of the Department of Veterans Affairs (VA).  In September 2004, the Veteran moved and his claims files were transferred to the RO in St. Petersburg, Florida.  In April 2006, the Veteran withdrew his claim of entitlement to service connection for prostate cancer, the appeal of which had arisen out of a July 2004 rating decision.  38 C.F.R. 
§ 20.204(b) (2011) (a substantive appeal may be withdrawn at any time before the Board promulgates a decision).  In July 2007, the Veteran, the appellant, and an expert testified at a hearing before the undersigned.  Later in July 2007, pursuant to a motion and the Board's granting thereof, this case was advanced on the Board's docket under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2011).  Most recently, in August 2007, the Board remanded this appeal for further development.  

As noted herein, the Veteran died in August 2009; and in October 2009 the appellant filed a claim for substitution.  The Board notes that the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008), created new 38 U.S.C.A. § 5121A, permitting substitution in case of death of a claimant who dies on or after October 10, 2008, and requiring an eligible person to file a request to be substituted as the claimant for purposes of processing the claim to completion not later than one year after the date of the claimant's death.  In an April 2011 action, the RO determined the appellant qualified as the proper substituted claimant in this claim.   Based on the evidence, the Board is in agreement with this action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim.  

As noted above, the Board remanded this matter in August 2007.  The Board directed the RO/AMC to carry out multiple actions.  In particular, the Board indicated that the RO/AMC was to 

contact the DOE [Department of Energy]'s Los Alamos National Laboratory  in New Mexico and ask if they have any Reynolds Electrical and Engineering Company tapes relevant to the veteran's claim of having been exposed to ionizing radiation while serving on the U.S.S. Calhoun County in 1957 and 1958, including any radiation dose estimates.  If any of the pertinent records are not available, or if the search for the records yields negative results, that fact should clearly be documented in the claim's file, and the claimant notified in writing.  Because these are Federal records, if they cannot be secured, a written unavailability memorandum must be prepared and added to the claim's folder, and the veteran offered an opportunity to respond. (emphasis added)

Subsequently, the RO sent the DOE a letter in January 2009 requesting any Reynolds Electrical and Engineering Company tapes relevant to the Veteran's claim of having been exposed to ionizing radiation while serving on the U.S.S. Calhoun County in 1957 and 1958, including any radiation dose estimates.  However, review of the claims folder does not indicate that there was any follow-up with DOE,  documentation as to the unavailability of records, or that the Veteran or appellant were notified as to the status of these records as instructed by the Board and highlighted herein.  Indeed, this deficiency was noted in a September 2009 memorandum from the Director of Compensation and Pension Service to the Director of the AMC.  [It was also noted that the Board's remand instructions to obtain service personnel records and records from Dr. F.H and Ms. D were not carried out.  However, the Board notes that deck logs were obtained from the National Archives, and records were both Dr. F.H and Ms. D were also associated with the claims folder subsequent to the August 2007 remand.] Also, the September 2011 supplemental statement of the case reflects that a letter to DOE was sent in January 2009 but there is no indication of any further action.  On remand, the AMC must follow-up with the DOE as to the availability of the records, document in the claims folder the outcome of the requested action, and notify the appellant of the status of these records.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand). 

Additionally, in a January 2008 statement, the Veteran indicated that he had been treated at the VA Medical Center for the last 10 years, to include New Port Richey and Tampa, Florida and Brockton, Massachusetts.  As these VA records are constructively of record, they must be secured and associated with the claims file on remand.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
 
Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Contact the DOE [Department of Energy]'s Los Alamos National Laboratory  in New Mexico and ask if they have any Reynolds Electrical and Engineering Company tapes relevant to the appellant's claim that the Veteran was exposed to ionizing radiation while serving on the U.S.S. Calhoun County in 1957 and 1958, including any radiation dose estimates.  If any of the pertinent records are not available, or if the search for the records yields negative results, that fact should clearly be documented in the claim's file, and the claimant notified in writing.  Because these are Federal records, if they cannot be secured, a written unavailability memorandum must be prepared and added to the claim's folder, and the appellant offered an opportunity to respond. 

2. Obtain all of the Veteran's outstanding VA treatment records, to include those from the VA Medical Centers in New Port Richey and Tampa, Florida and Brockton, Massachusetts.  All efforts to obtain these records must be documented in the claims folder. 

3. If after undertaking the above action, additional relevant records are obtained, arrange for another addendum opinion to be obtained from the Under Secretary for Benefits as to the relationship, if any, between the Veteran's brain tissue necrosis and his exposure to radioactive and/or chemical waste while serving on the U.S.S. Calhoun County in 1957 and 1958.   A copy of the claim's file should be forwarded to the medical body providing the addendum.  After a review of the record on appeal, the medical body providing the addendum should state whether it is at least as likely as not (i.e., is there a 50/50 chance) that the Veteran's brain tissue necrosis was caused or aggravated by military service, including the Veteran's documented exposure to radiation and/or chemical waste products serving on the U.S.S. Calhoun County in 1957 and 1958.

4. If, while in remand status, additional evidence or information received triggers a need for further development or assistance under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), such as providing the appellant with updated notice of what evidence has been received and not received by VA as well as who has the duty to request evidence, then such development must be undertaken by VA in compliance with the United States Court of Appeals for Veterans Claims holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  38 U.S.C.A. §§ 5100, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011). 

5. Thereafter, readjudicate the appellant's claim.  The RO/AMC is advised that it is to make a determination based on the law and regulations in effect at the time of their decision, to include any further changes in the VCAA and any other applicable legal precedent.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits since the September 2011 SSOC and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




